OPINION OF THE COURT. PARKER, J. This is an appeal from the district court of Colfax county from a judgment quieting the title of the appellee to a portion of the Mora Grant. The appellee, plaintiff below, alleged that Re was the owner in fee simple of the premises in question, and pleaded and relied upon three distinct sources of title, viz.: (1) Tax proceedings; (2) court proceedings consummated in a special master’s deed; and (8) adverse possession under color of title. The appellant, defendant below, put in issue the allegations of the complaint by his answer. He also filed a cross-complaint, but, as it was afterwards voluntarily dismissed, it need not be considered. At the close of appellee’s case the appellant demurred to the evidence and moved to dismiss the compaint. The demurrer to the evidence and motion to dismiss were overruled by the court, and, the appellant electing to stand upon his demurrer and motion, judgment was entered for the appellee. Prior to entry of judgment appellant requested the court to make findings of fact and conclusions of law as a basis for the proposed judgment. This was refused by the court, and no findings of any character were made, except the general one that the appellee was the owner of the premises in fee simple. The appellant complains of the refusal of the trial court to make findings of fact and conclusions of law as requested. Appellee seeks to justify-the refusal of the court to make such findings and conclusions upon two considerations, viz.: (1) That in cases where a demurrer to the evidence is interposed, the demurrer admits the truth of the facts shown by the evidence for the opposing party, and that therefore there is no issue of fact before the court; and (2) that, where no prejudice results to the party requesting findings, no complaint can be made of the refusal. Authorities are cited in the brief from some of the other jurisdictions in support of these propositions. We do not deem these authorities controlling, however, either upon principle or as authority. We have in this jurisdiction a statute governing this proposition, which is section 4197, Code 1915, and which* among other things provides: “Upon the trial of any question of fact by the court, its decision must he given in writing and filed with the clerk in the cause, and in such decision the court shall find the facts and give its conclusions of law pertinent to the case, which must be stated separately, but the findings of facts and the giving of conclusions of law may be waived by the several parties to the issue, by suffering default or by failing to appear at the trial, or by consent in writing, or by oral consent in open court, entered in the record.” It is apparent that this statute imposes a duty upon the court without request to make findings of fact and conclusions of law in every case tried by the court involving questions of fact. It is a right which the ■ successful party has to have the court make such a record as will support the judgment, and it is a right the unsuccessful party has to have the court make such a record as will enable him to review the action if he so elects. This section of the statute was carefully considered in Luna v. Cerrillos Coal Railroad Company, 16 N. M. 71, 113 Pac. 831, and it was there held that this section required the court to make findings of the essential or determining facts on which its conclusion in the case was reached specific enough to enable this court to review its decision on the same grounds as those on which it was made. The history of the section and the reasons for its adoption are therein pointed out. It is true that in that case there was no demurrer to the evidence and motion to dismiss the declaration, and there were issues of fact before the court supported by proof on both sides, but we fail to appreciate any distinction between that case and the case under consideration affecting this proposition. Although the demurrer to the evidence may for some purposes be held to amount to an admission of the facts which it tends to establish, that admission goes only to the extent of furnishing a rule for determining what the facts in the case are. The court under such circumstances may well assume that the facts shown are true. But this principle does not reach the question at hand. The question is, What are the facts, and what legal conclusions should be drawn from them? To have the court show by the record these matters is a statutory right in all cases tried to the court, and the district court must, when properly requested, comply with the provisions of the law. For the reasons stated the judgment of the court will be reversed, and the cause remanded, with instructions to set aside the judgment, and upon due notice to the parties to make findings of fact and conclusions of law in accordance with section 4197, Code 1915, and to enter judgment thereon; and it is so ordered. RAYNOLDS, J., concurs.